Citation Nr: 1003479	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-39 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce




INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970 
and from September 1974 to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied entitlement to a 
disability rating in excess of 30 percent for PTSD.  

The September 2005 rating decision also denied entitlement to 
higher ratings for residuals of a shell fragment wounds of 
the face and right upper extremity.  However, the Veteran 
withdrew his notice of disagreement as to these issues in 
October 2006.  See Report of Contact, dated October 20, 2006; 
38 C.F.R. § 20.204.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration. 
 
In the representative's statement dated October 2009, the 
Veteran asserts that his PTSD symptomatology has worsened, 
and this assertion is corroborated by his March 2006 VA 
treatment records.  The Veteran's VA examination was 
conducted in July 2005, more than four years ago.  
Accordingly, a remand is warranted for a VA examination in 
order to assess the current severity of the Veteran's 
service-connected PTSD.  As the Veteran appears to receive 
ongoing treatment for his PTSD, his complete VA treatment 
records should also be obtained.  
Finally, the United States Court of Appeals for Veterans 
Claims (Court) recently held that a request for TDIU is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.
Here, the Veteran has indicated that he was considering 
leaving his job because of his PTSD.  In light of Rice, the 
RO/AMC should address the issue of the Veteran is 
unemployable to due his service-connected disabilities.
Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
from the VA Medical Center in 
Murfreesboro, Tennessee, dated since May 
2004. 
 
2.  Thereafter, schedule the Veteran for a 
VA psychiatric examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests and 
studies are to be conducted.  

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests or 
has manifested in the recent past that are 
specifically attributable to his service-
connected PTSD.  The examiner must conduct 
a detailed mental status examination. 
 
The examiner must also discuss the effect, 
if any, of the Veteran's PTSD on his 
social and occupational adaptability. 
 
The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the Veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM- IV) 
and explain the significance of the score. 
 
The examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that his service-connected 
disabilities (PTSD and residuals of a 
shell fragment wounds of the face and 
right upper extremity), either alone or in 
the aggregate, render him unable to secure 
or follow a substantially gainful 
occupation.  Consideration may be given to 
the Veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice-connected disabilities. 
 
The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.
 
3. Finally, readjudicate the claim on 
appeal, including the issue of entitlement 
to TDIU.  If the benefit sought on appeal 
is not granted, issue the Veteran and his 
representative a supplemental statement of 
the case and provide an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

